AGREEMENT
For
PLANTATION OF TEAK TREE (TECTONA GRANDIS), AND PROCESSING FACTORY
Between
The Ministry of Agriculture, Forestry and Fisheries
And
ASIA WORLD AGRICULTURAL DEVELOPMENT (CAMBODIA) Co.; LTD

This agreement has been made between:

The Ministry of Agriculture, Forestry and Fisheries located at No. 200 Norodom Boulevard.
Telephone: (855) 23 217 320, holding of bank account « NO... ccc ieeeeeiiee with the
Foreign Trade Bank of Cambodia, represented by His Excellency, the Minister of Agriculture.
Forestry and Fisheries and hereafter referred to as "Party A".

And

ASIA WORLD AGRICULTURAL DEVELOPMENT (CAMBODIA) Co.; LTD, located at
Nol159, National road No2, Chak Angrai Leu Quarter, Mean Chhay District Phnom Penh,
Telephone: 012 967 222, holding of bank account No. 01 00 306 028 018 with the Canadia Bank
located at No.265-269 Ang Duong Street, Phnom Penh of Cambodia, represented by Mr. WAN
YLU MING, Nationality Chinese, the company Director, hereafter referred to as “Party B".

Pursuant to:

-. The Investment Law and the Amendment of the Investment Law of the Kingdon
Cambodia;

- Land Registry Law of the Kingdom of Cambodia:

- The content of notification No.228 stnn, dated February 09.2006 . of the Council 0!
Ministers:

= The letter of Delegation of Full Power No 13 Sor .Pro. Tor dated February 17", 2006 of te
Royal Government of Cambodia .

The wwo parties have agreed on the following terms and conditions:

ARTICLE 1: OBJECT OF THE AGREEMENT

The object of this agreement is that Party “ A" agrees to provide the concession of lane
covering a total area of Ten thousand ( 10,000 ) hectares located in the districvof Sambour, Krai
province for Party "B" to own and use for an plantation Teak Tree (Tectona Grandis) ani
establishes processing factory. The size of this land is more clearly indicated on-themap by dot
showing its location. The map is annexed to this agreement and hereafter gy ee Mocation”
‘The coordinates are given below:

- X 2632000 - ¥ : 1430000 - X 2633000 - ¥: 1422000
-X 1651000 - Y : 1422000 - X 1651000 - Y : 1430000

In referring to the record of the study and evaluation on the request of the concession land 10,000
Ha of the ASIA WORLD AGRICULTURAL DEVELOPMENT (CAMBODIA) Co.; LTD dated 13
® January 2006 (attached here with as annex), the total land area of 10,000 hectares is divided into:

ll

12

ld

The land where party "B" can run business directly: This portion of lanc is separate to the
land legally owned by local residents and that which is kept for natural conservation as per
items 1.2 and 1.3 of this article.

The land that is legally owned by local residents is not available for company use unless a
mutual agreement is reached. In the event of an iHegal violation of the ownership of this
concession of land, party “B" shall reserve the right to file a lawsuit with the competent
institution.

The lands which contain national and cultural heritage sites, mou ains, reservoirs,
traditional forests and other natural protected areas etc. shall be excluded from the
company's use and preserved in their natural conditions.

Regarding the land specified in items 1.1, 1.2, 1.3, party "A" and party "B” shall cooperate
with the competent institutions to complete the survey and identification of the area of
relevant locations within three (03) months from the date of signing this agreement and
either exclude or facilitate the compensation for all relevant land areas. After having
completed the survey and identification the part of land in item 1.1 should requested by

Party "B" for land registration according the Royat Government Circular N° 05 #0500 dated

01 July 2005. Party "B" shall be responsible for the expenses of the survey, the
identification of location and the compensation for relevant lands.

ARTICLE 2: DURATION

we
te

This agreement lasts seventy; (70) years starting from the signing date onwards. °
management rights of this concession of land will be granted after this agreement
effect in accordance with the law in force. Notification for the termination of this agreemer
shall be given one (1) year in advance or within the last year of this agreement.

Party B shall have the right to renew the agreement after expiration of the seventy (70)-y
period. One (1) year prior to the expiration of the agreement, party "B" may ask to renew the
investment, This renewal can only be made once an approval has been obtained from the
Royal Government of Cambodia at the request of party “A”, based epon the previons
performance of party "B” and according to the mutual agreement from party "A" on the
terms and conditions of the new contract.

ARTICLE 3: GOAL AND LOCATION USAGE SCHEDULE

The goal location usage schedule of party "B" is to make busi ton
goal and loc: re party business prodystion

tesed on the

=

technical-economic reports and master plan that the company has to prepa Ss Bee th Yr
PAS

article 7 and including the following basic principles:

2
3.1 Production-business goal: . :
3:1.1 Main production: plantation Teak Tree (Tectoria Grandis)

3.1.2 Secondary--production: other Crop
3.1.3 Construction: construct a processing factory;

3.2 Location usage schedule: Party "B" shall make best use of the area described in item 1.1 of
article 1 and the lands involving local residents within Five (05) years from the date this
agreement is signed and pirly “B" shall have coordinated, exchanged or compenszied the
local residents, who own the land, according to the following annual plan:

* yearl: Two thousexd (2,000) hectares
year2: Two thousexd 2.000) hectares
year3: Two thousa (2,000) hectares
year4: Two thousand (2.000) hectares
years: Two thousazd (2,000) hectares.

ARTICLE 4: DEPOSIT AND FEE

4.1 Deposit: Party "B” shall pay a ceposit of USD 1 (One) US dollar per hectare of the teval area
as specified in article 1 to guarantee the execution of this agreement. The deposit all be
paid no‘later than three -3) months after signing this agreement. This depos I be
refunded once party "B" cempletes the cultivation of the land according to the plan specified
in itern 3.2 of article 3 above.

4.2 Party "B™ shall pay the lanc fee annually according to the concessionary land rate defined by
the Royal Government 0: Cambodia and competent institutions. The fee shal! De paid
annually to the State bucget ihrough the bank account of the Ministry of Agriculture.
Forestry and Fisheries no Hier tnan the 31st of January of each year.

43 In the event of any delay ix paying the fee, as defined in article 4.2, party "B" shall be fined
monthly, (vo percent (2% of each annual fee based on the number of months delayed.

4.4 Party "B" shall also be obliged to pay other taxes to the State in accordance with the law in
force of the Kingdom of Czmbodia.

ARTICLE 5: TRANSFER, SUBLEASE AND SALE OF AGREEMENT

5.1 Party "B" is entitled to make a transfer to its successors. Legal successors ref
individuals who have been authorized by the law in force to inherit from party “B". or th
individuals recognized by the law as its affinity. Notification on rights transfer o7
decision regarding the hardover to the successors shall be given to party "A" at feast
months before the executica. a .

5.2 Party "B", in harmony wits Its legal responsibility and this agreement may collaborate wi
its partners in order to develop business production subject to the framework sUipulated

this agreement.
5.3 In the event that party “B” subicases or transfers this agreement. it shall be in acce rd with

the investment law of the Kigdom of Cambodia and have obtained the appreva. of th
Council for the Development of Cambodia at the request of party “A”.

5.4 in order to seek capital trom both local and international banks to further expand
investment, party “B" sh-il have the right to use the crops and | at have bb
invested in the concession:ty lend to secure additional funds.

ARTICLE 6: RIGHTS AND OBLIGATIONS OF PARTY "A"

Party "A" has the following rights and obligations:

6.1

6.3

Providing intervention to the relevant institutions in order to address any problems involving
those who commit offense and violate the rights of party "B" in respect of the
implementation framework defined in this agreement as to the usage or confiscation of any
part of the location.

During the implementation of investment project on the company land concession in case, if
any land conflict occurred between company and local residents/people, competent
authorities have the right to suspend the investment activities for solving the problems and
protecting the interest of people and any conflict is occurred between military Agency and
local residents people the resolution have to give priority to residents people.

Monitoring: ;

The implementation of the agreement of party “
The environmental impact.

Technical work and the business production program of party "B".

ARTICLE 7: RIGHTS AND OBLIGATIONS OF PARTY "B"

Party “B" has the following rights and obligations:

71

Agreeing to pay the deposit and fee in accordance with article 4 of this agreement until the
termination of the agreement.

Agreeing to be responsible for the expenses of the survey and other related costs involving
the coordination and exchange of the said land as stipulated in article 1.4.

Designing the location management and development plan for party "A" no later than six (6)
months after this agreement has been signed. This management plan shall have a master
plan for the strategic development-location usage schedule, other technical practices and a
balanced economic-financial plan for long-term development (the commencement period for
best use of land, location and the renewal period). Party "B" may only start operation when
a prior agreement has been made on management plan materials by party "A".

Must to use local labor force in the event that there is no Khmer expert available, the right te
hire foreign experts shall be granted following the law of the Kingdom of Cambodia.
Focusing on the livelihood, health and education of its employees, workers and their
families by building suitable houses, hospitals, temples, schools and recreation centers.
implementing business activities as planned including: forest clearance, road construction,
cultivation and maintenance by following sustainable conditions for natural resources of the
location and envircnmental impact caused by the business production.

Operating business production on the actual business area according to the plan stipulated in
its technical-economic reports and in articles 3 and 7.3 of this agreement.

Having the right to sell, buy, distribute and circulate all kinds of products both inside and
outside the cou in accordance with the State’s principles and laws in force and in the
interests of the above-mentioned investment, 7

Machinery equipment, spare parts and chemical materials that are imported for the purpose
of business production will incur additional taxes according to the law of the Kingdom of

Cambodia.

g

and relevant institutions to monitor and evaluate its activities regarding

7.10 Allows “AY
lowing party y following the instructions of party "A" and relevant

environment impact and subsequentl, ;
institutions as to the protection of the environment. : , a
7.11 ~ Report to-Party “A” the achievement of the-implementation of the investment works in six-

monthly and annually period.

ARTICLE 8: CONSTRUCTION PERMITS

8.1 Through this, party “B" shall be allowed to cary out all construction activities on the
location in accordance with the law in force of the Kingdom of Cambodia and in harmony
with the objectives specified in article 3 of this agreement. :

8.2 All construction of infrastructure such as dams and canals that may affect the surrounding
areas, shall be permitted by party "A" and relevant institutions.

ARTICLE 9: RIGHTS TO SUPERVISE

All fixed assets and infrastructure as well as results achieved by party "B" shall be under the
control of party "B"” until the termination of this agreement.

ARTICLE 10: TERMINATION OF THE AGREEMENT

10.1 In the event that Party “B" faces a situation beyond its control, Party "B" has the right to
withdraw from the whole project or part of the project providing approval for the
withdrawal has been received from party "A", The withdrawal or sale of factory equipment
such as boats for storing machinery, freighters, vehicles and accessories, other means of
transportation and fixtures shall be made in accordance with rules and regulations in force.

10.2 In the event that party “B” withdraws without approval, it shall be held responsible
according to the Investment Law of the Kingdom of Cambodia. -

10.3 In the event that party “B” fails to implement the activities stipulated in this agreement at
the passing of one (1) year starting from the date of agreement, the Government shall hive
the right to terminate the agreement unconditionally and without compensation for dar.
Such a termination shall result in the seizure of the deposit paid by party “B”. This dey
shall become State property.

ARTICLE 11: DISPUTES AND RESOLUTION (ARBITRATION)

11.1 Incase of disputes during the execution of this agreement, the two parties shall mediate anc
settle the dispute based on the rights and obligation of each party as stipulated in this
agrecment,

11.2 In the’event that the two parties cannot mediate or settle the dispute within sixty (60) days
the dispute shall be submitted to the Council for the Developmen of Cambodia inn
mediation and reconciliation. .

11.3. If the Council for the Development of Cambodia cannot settle the dispute within thirty (}
days after receiving the request as stated in item F1.2 of this article ibe wo parties
sénd the files of the dispute to the competent court of U eccore FLAabodia {65:
decision according to the law in force. co

a

ARTICLE 12: PARTIAL NULLIFICATION

If any condition of this agreement is nullified or made ineffective, the remaining paris shall
continue to be valid as written, to-the extent allowed by the law.

ARTICLE 13: GOVERNING LAW

This agreement shall be governed by the laws of the Kingdom of Cambodia.

ARTICLE 14: ENTIRE AGREEMENT

or the previous agreement, either verbal or written, in relation to this agreement. This agreement
shall not be subject to modification or change except when there is a written agreement signed and

recognized by both parties.

ARTICLE 15: FORCE MAJEURE

In the event party "B” is not able to perform its duties in part or in whole pursuant to the
terms and conditions of this agreement due to force majeure, party "B” shal] notify party "A" in
writing, specifying the reasons and its obligations shall be temporarily suspended during this

period.
The term “Force Majeure” refers to fire, flood, storm, war, earthquake. civil unrest,

insurgency, strike. explosion, epidemic and other events or circumstances beyond the control of the
two parties.

ARTICLE 16: RIGHTS TO NATURAL RESOURCES AND HERITAGE

16.1 Before clearing the land for the development activities, party "B" shall obtain approve! frary

party "A" for the logging, processing or transporting of trees found on the lands «.:
royalties and premiums to party "A" in accordance with the principles and Forestry J ay,
force.

16.2 In the course of clearing the land for business production. if party "B" discovers pre
stones, gold or items of national heritage either above or underground, they shall ty

considered to be State property. .

ARTICLE 17: LANGUAGES

This agreement has been made in Phnom Penh with 20 copies produced in both the Khmer
and English languages. Each copy has equal value. In the event of discrepaney. the Khmer language

copies will prevail.

This document is fully agreed by the two parties and represents their symbolic relationship :

iit:
‘ON OF THE AGREEMENT

ARTICLE 18: COMMENCEMENT AND TERMINATI
Month. eeseeeseees 2006 and expires on ; .

This agreement,takes effect on this day, ..S-.. of ...
this day, LS%.. Of LEQ Acorns 207.6

Agreed in Phnom Penh. Day: LS... Monin: Lane 2006

Representative of party "A'ge

Representative of party "B”

ASIA WORLD AGRICULTURAL The Ministe’
DEVELOPMENT (CAMBODIA) Co.; LTD

- Office of the Couficil of Ministers

- Ministry of Economy and Finance

- Council for the Development of Cambodia

- Ministry of Planning

- Ministry of Justice

- Ministry of Land Management, Urbanization and Construction
- Ministry of Industry, Mines and Energy

- Ministry of Environment

-  Kratue Provincial Office

- Forestry Administration

- Department of Accounting and Finance

- Department of Agronomy and Improved Agricultural Land
- Department of Agro-Industry

- Department of Agricultural Legislation

-  Kratie Provincial Department of Agriculture -

- Party "A" : : .

- Party “B”

-  Archives-Records

—a

suddsesracie sidan wsgjesey SOSSISASINOS HEH HES
my
SOS ORES 6 mgewm) & CRERS

a

gu

IREGIO ASIA WORLD AGRICULTURAL DEVELOPMENT
(CAMBODIA) Co.; LTD

AGREEMENT
For

PLANTATION OF TEAK TREE (TECTONA GRANDIS),
AND PROCESSING FACTORY

Between
_. The Ministry of Agriculture, Forestry and Fisheries
And

| ASIA WORLD AGRICULTURAL DEVELOPMENT
(CAMBODIA) Co.; LTD

2)
—

a
PUNCINMS FRYE?
3G SUSHI PSSONAH

wn Gren

S38 ASIA WORLD AGRICULTURAL DEVELOPMEN?

SES

(CARIBODIA) Con LTD

wren: SE ae oe

19>

(Reseneing types) ge seane damumhwonaqedepyenting mp) ss

igang wmegindiehsive: boo uuTilépusinas giigimse: cave om bon mo insanndime :

cone, HoSMMTAS HEMET MA AT 4

mywe
[figuis ASIA WORLD AGRICULTURAL DEVELOPMENT (CAMBODIA) Co.; LTD

waqnimnsi give soe sities | MAMAN eafinsiiy neimnsdinm gitignue ost
eta itesdamunhuians WAN YLU MING tethé Bs che: murnpiutis ene rinninse 09 00 mod oled
ood islemens manu indus smmine Wde-ldé giagge nemEAing wih mAs 4
veri: -andiannis [penthamepingd 89 gpdiansanvisedisiansis ppenthamspy sgch
-Gpigd mis fpenchamepingen

-muSunnGSngsdaiaue blog ascan ysigs od Ta ny: gi WOOD rund Simian: sss

-HBnd9p arsine om ropys Gigs oni Hy: Fi Wood uA NeMAmungh 4

gD : aysRekgesap
nyigishgagprasim’ “ni mnipregdiuussizmmsigpendsputes uss «90.000 > tinm
itonnaSningnsigy tmnadys segyics gsrslmA © 2” momen pends Stans ansipmaiigpe qgecies
dhividani GauGamespinig 1 sulfehasmauqnimdingnnigquagetesteymSaia tenmauqnak
inghaneg Sudangynihs idaiuntgurthauregy ia figngyess TeumOfiscmuras areicurisy Sein ”
Sumaqdnenangsarpme : ,
-8g6 (X:9mMl9000-Y:9¢m0000) -U3t (x:ammMo00-Y :9GlHlH000)

7

-fig (X:)%9000-Y:9¢lN000) -885 (X:049000-Y:96M0000) 4

divim sipysdis

tonsmufinndiung

ASIA WORLD AGRICULTURAL T# om te win

oO

31 wood cdememumngueayg > nets
9.9 Bammi “2” wmintings aeBieoupgdian
grenrgancngti gopaings 9.6 Ba énge 9.m iayyme 9 tse 1

lo Susinngmémemho pugs Suruedpscaagiqspavunnsin

CUS MALT

Y [evisentummndindingnem pois,

honamémdfasygngrsechesengnd ma 2” insigiuninelanuSinswunhg 4

9.m sustoinangiyyeshi Bq Hinesn ned Su dudmmiaghadyorgja wes paiepen -
renodinsitiupancgani 1 -

9.¢ tgsigtvmmsisuyuige 9.9 . 9.1. 9m mi “ 8a mie” [siroumimhywanising
AavErgaqnpnipayass Kanisainigimingimouscdagpid genset com te vgs
ffigugnpimennniue ihopimina g yur uUNYRERMTPTGamAMgsiased + trusts
Snparynmegniondystks GCooniskisappadianaGntingcesmims goles 9.9 ma
“3 7 qgiedgeudipoumennnoiansi ie ou siinns yige oo te nA Bi boow wes
nespiicnsingen 1 nsimidamusismipsyarinnsnia SunspsucourunMisimAdshwsn 7005

mi 2 4

6.0 mB “2” matGdenwusiguepyndtinctauindy coogi wrmsyu coos) ysin
gorfinnifiguap mi” 2 ~ menG?Bunsvgistejaomuginerhigurcinspencafing
imummixscns incanimunghmenaisuamh ~ n° chounarsimemmgingngaen

rwedmne “27 ces memiimap anima “i” Aievisagwpndigasns +

ams "37 Amnetanginting Tey

wmourdi Ba nytinpipm

wigmien-iudig Suldsmnsienyiedispniigedans cm Tasm ob ie
regodanrgl ¢
seadieinig-wnding

“o> piarysoy
ye

(A MiANwa > ans

mo sgiGiipnagaia : ma “es ain ipmaigsencnugm cov g

fignsg puesunoraniighigamsrjundpusans 9.9 taysns Bi

“a” insasppuasty sted: ginesnildssmndmndigne senate

gio 2.000 tinm

go : 000 dinm |

: 8m : 6.000 tinm .
wiG¢ : .000 vinm

wise: wooo tinm 4

G9 pnenn: mi” eo” [oiusgaiadasny o UsD cyeeansuendiny
As UEUENSADM 9 wpnsmiEesig&hgegns: 4 [ofnArgepyiud

& com 72 pmwAigemacvenPigwapn + pmrindrsenivferssienrsitaast go

agiqmifigesdmencynune pum: m gags mie 4
Gio mA” 2” [piudignguilysiginsaynignyntueyamsmimangiuning

antig MSVEHAy IpMHAyA siutchyuriged migmere : nnrors tings

isariggymausigs mo te wEN isgigyeso 4

Gm paniinemiinahiqamndpatagemEmmionigensisunagen: cle mA” es” ei
sguidivtge i firma quymtentnpminnmpoigiywomudgatetiadinant 3
GG mB” a” [Hiinsmnphgudngeyys Igingarimegndispenthameppingsidmrsienns 1
Aaa : MM Mitesse g AUUARgENT
%.9 ma” sinargigienwagneticanmngems + iinunthagnniispougndimygmsingnes
amidemée “2” ppncigpyuimemnunigarstiimeyeyniuygmtgasgmannithaning 4
mipPpPMesgsdaisPimurgyanpsuaMyeTsigainninerpigsdafiaenme * 57 dhe Ae oF
iz ysinnmnitivasig 4

20 mi “2” pmudgeguenppiungaitmeyegnddahgagmssincaammnge pets:

runigemsiiep hig Secinng -mnbing egmsinupcsagenensionpsfigagprs: +
&.m uni me” 2” garg y iorfigmsprss mA “e © (ginginmugndiSans Seers

nnesngisendiSians is tpentham spinghh So wamiendbpnetipypinnaateys

musiaiioaims” i” 4
@¢ sBejngstinsmigy 84 ipriquismunnpinmiPfenngesiss mA “2” wmecSundam Be

[stjrouiigumsiamugs?Stonanghen sinidey nenenindamigimediaga 4

min ensdg 8 manfiggsernrpmne:
5

a9 guugnHBdisignisiznmridg define pprosaysfiemamygwignasnpypiquerties fre

WagromA ~ 2” quyywsagismasgigg/fignan So miGpadnte v Foye

guisérin 4
PS

do snadidimmnrpndisionntausioyosuadppetis  ~ qurunfinadenih§Pune

Dthnasg inghernsieghg medguynBoymers: gnldjuhspnes 84 meena uennt
apr wiwiinedassenaaymerunén Sapenny FpqigminSmmehepanwse:

quenacsry “4
d.m mechspannsayet :

+ mugingfigagn mami ~ 37

- SeuGemainivians

- mimuigarse Sy ivi®ednny-inbing waimi 27

serach: 8g Se magagisame “2”

mA” 2.” waig 84 mngfiggersnts :

9 essqpood pana gngmo spine rpmactafigeogpuasneprenieanvcd san Aigngn 1

3) ronbypsagsugnésmenncimiasgnconp Sudamesessurspssurtegebeentiig gomsiss
guipmr 9. G4

cm pirgtesmapid petiashiggSénings wT rnomaci mtn odie ipmutiggsigeay 4 igsmy
ip gpnranygienatgammrstamunhig Sega nutes (i passa muspitmaiurg niger
THD Ruqaymataiasmagigd SecqiggaP goeormwAigy aw: reese CHR: rinouris dian:
mirgamini paabsnstiemnéa msstnuug > 4
mii “a “sneyedsaftemenmas ogeprb aang ried [He iGanandeemnpid pa MA © 8
mhysts 4

LG pain ppingionnggenammnciens qonmnfinsynantgrgeeggn [putisenatinsgion
rensurrsnndejewtansiguinsuing simancoventonmBingndangms seuBfitsimevins
ronigs ihusrmiamagndispencamepingm 4

Obes esniggnenidimatiémansixsiigemayema Sumiadignyadn nyt SupaaniuedrA tne
nanudisins wSingy iginns ancnys sagrtangriinmesnspsNe gnats
nosey 4

ob agigmansndingmerinaiganigon ¢ mimimita msegi Sumipipess  ehespye

cmunmuadindygSrgmacamscuniruniins Sy vas emmeirtiviansizauamouss fim

sGinfing -veising 1

pled wyuusiidinng - inBingmsiasnn garretougurnusmuniorgarennnigronige an ge
gupmem 88 pm Fabgud.m isfigngmisssinbige Sntingentiqgn 4

ad MaMeuranpywsa fuuisnonered neu pid pinssinsigS Suqrlprses mutmnueniah

Su gndigmannsgermoe svn faymitranmanant 4

cd dimemssigasndms pp osiN ipepouged insanii6 renvun Hagennastany - bing

main’ Bumiodngwntay9 Anpiochogpd weeps nehameping ent ane 4

si.go {iisganncenwmMh “a 88 an@acffigmechapinasny husnigenymausdg

fismavinns 1 (ginaigmemmansirudima “s Su andsmntiggufigemimmiana +

99 ppirGemesminfrifinsgtin Jemmagigmaniiuneniisyyonsres poise Bunny gs

mi on 4

(PANG : mENQ_Acnesancess
G.9 muynseme ” 2 ~ ppimansypngasiqneifigmminnaysniatsappoumegndcains is
[enthamepinge Suns pausuGanelmanigupyms m ishigeapis: +
Cio nebmaanundiingemsdetuogen sed ppgnw iaGenemedndemnidsiive Sn

[sinsmrnsemafims i yantismafig +

oy :
Remyaswe
MebHGMS:[sny 84 wnduassignsginaGgeusianndidauarguchy mA” 2° poidin

ish prises pd preruAmA “2” MoRgHMeMNishignsp 4

90.9 mE” 2” msigenymeminpramencings yignimyw sudigSagGsisprtiioms
ugdfasmionmaims “5” 4 mrcinpngqaseticg Y misshdme:vimunse psig
tidjs nhenéhy onawenigas 8 pchdpeuppsstasigpminesrgyaocsin Sani

aimdtsiguniga igititsimesndsavenpsthenns 4

90.0 qunmftduma “2° nesnhugsnirmemé * 2” [pisgwenigimegnd uns is
Ipsnc@ame tinge 1 : .

90.m panmitinme ” 2” SemsndGexaigginnymn gomsiougquigagy quince o9 gi

RnowFiggsummvenss nomhAuansdguesfignsprhwmertgdag 84 msmresy

MianBargiws imTdivurssBusiins Mamie geoparintiuAME ” e” cheveyarg 5

m9 : Sia de mecuigses Gngmege )-

99.9 nonimiiguensinsitinguanimviamingingignusmseméisits Soropsunspscs whezaney -
thutunnrgimesdg 88 maghgunaimAsgwotdumetonguhgagpis: 4

So. nanmidnmisintiGsinsnpsuna sy theypmuminsise me pain -camudveoig Feiss
HimAgs pe pnpARigsnymgudysapeapyecopye 4

som panmehtsoopye GnnahigSnyensitnSsmndpedpriyeroygntiersrmageres:cavinetis

(Mos ig ipMUtinasgmniorgematuynusnasyM 99.0 pomasey Mager pIUmenial

LL
prog : makymesg

gmiob ¢ miIgRTsemEnuAAg:

pAartiigBagnmemishgeayuaetpignnSenemiymspudigmnty ndigigjntdansinal pin

sans magetiangamurhanesMganyminsansmnsinaniangnminssgene 4
BRON © Bsa
&

mapMNRAAMisAgegpess PHI AU RENHTGNG is ppenchamepinych +

Lo)

pRNOe : MURSEPesiows

Axe whumisinis ———— UU MIpMSTTAH

OAANISINISAU NST

iMstnmAj 8 u bixgiohies 12555 ery stand nisss vAgalg gergits 4 fizasg puss &sinsin wy
Y U 8 U Ty

gdgmmarssdinimainensnssnah aneadganythus viegeunpiven Susgnqnaierys ma oivtirs

paphfiminigums 2 Sainadinqnadhufigingertgnysiaamanganesimetiy ayo
ishigreapiasthwansinnsanpmsass mB “2” [nipmespad mR “W sehesesmesthannef}
anproqnitiunnenrusgs whwmngigrunimi “2” Suppionydconmermoggtigs iris
iste Teaschaigins 4

cnny: ” ninfiguingnf " geenesfunne Ended ayia: opine mutes’ mitivigmisian aif

AINYMNAATUUErtar HUsNY Magers mrgunohosisdEragypy fnasapiamiah y mourensiyey

igfridengadimsppd ps puurURMAsiats 4

i
1
{
i
|

93.9 yainninaiupndaRig’gms” 2° pidmmssiinstima” x” AuMIMMiiyinig 80 on

iitzannanities 85 pivkiguwenGuyganngsmA ” A thwigrenuenssmnl Be
gndGAipoaine ens +

gala ssigamemdmed@rinds§ adinng-indingysdsiimk” 2”

- nadinnamegss weiharsind’ y spnudygignehpsryeryruadg 4

Ocd 2 a

g

a
a

Aignigprastfieinem’giag thmanteriga wo gnd So mansdsyAs oo snd tiugndses 9 wns

nignion + punmiigustigaimiunpansigagnmantespiwnmyugs 4

AgnigmmssHimeuatannsMonige.

1g. D.47. 2 ersig ol

§@B8ie ASIA WORLD AGRICULTURAL
DEVELOPMENT (CAMBODIA) Co.; LTD

-Seiminan: Eide

-[pagunragig ao diimig
-netinpaiggingsh
~{paguisams .

[ngage

~(paynujodizstiens useing Su ainnd
~fhieguanggeing i Su then
+fnagsuiions
Ag pte:

=agtaeyt pon
-supngissamswy Sicha
“Susngseey[HAN EY Bu indadncing
-MUIAFISNS -angpunrig
-SUNhsSing Nang

-wSiniwrigies [AtG:
“m8
-mi‘e”

-mesuyidi-Drien

Hl woos wiwpsigariandcsi

